                Case 1:18-cv-00295-LY Document 89 Filed 05/21/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


    COMMUNITY FINANCIAL SERVICES
    ASSOCIATION OF AMERICA, LTD., et al.

         Plaintiffs,
                                                       Civil Action No. 1:18-cv-00295
    v.

    CONSUMER FINANCIAL PROTECTION
    BUREAU, and DAVID UEJIO, in his official
    capacity as Acting Director of the Consumer
    Financial Protection Bureau,1

         Defendants.



         DEFENDANTS’ RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

            Plaintiffs’ recent notice of supplemental authority, ECF No. 88, brings to the Court’s

attention a dissent from the denial of rehearing in CFPB v. Seila Law LLC, 984 F.3d 715 (9th

Cir. 2020), as amended, 2020 WL 9595879 (May 14, 2021). But what is most relevant here is

that, in denying rehearing, the full Ninth Circuit declined to disturb its holding that the Bureau

validly ratified the action at issue in that case. The dissent disputed that result based on its view

that ratification is not a sufficient remedy and that the Bureau lacked authority to take any action

until the Supreme Court’s ruling in Seila Law that the removal restriction could not be enforced.

The Bureau previously addressed these points in this case in its summary judgment briefing.

See Bureau Cross-Mot. for Summ. J. at 9-15, 19-20 (ECF No. 82); Bureau Reply in Supp. of

Cross-Mot. for Summ. J. at 6-9 (ECF No. 85).


1
 Acting Director Uejio is automatically substituted as a party in this case by operation of Federal
Rule of Civil Procedure 25(d).
         Case 1:18-cv-00295-LY Document 89 Filed 05/21/21 Page 2 of 3




Dated: May 21, 2021                 Respectfully submitted,

                                    /s/ Kevin E. Friedl
                                    KEVIN E. FRIEDL (NY Bar No. 5240080)
                                    KAREN BLOOM (DC Bar No. 499425)
                                      Senior Counsel
                                    Consumer Financial Protection Bureau
                                    1700 G Street NW
                                    Washington, DC 20552
                                    Telephone: (202) 435-9268
                                    Fax: (202) 435-7024
                                    kevin.friedl@cfpb.gov

                                    Counsel for Defendants




                                       2
             Case 1:18-cv-00295-LY Document 89 Filed 05/21/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on May 21, 2021, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send notification of such filing to the

following:


Michael A. Carvin
Christian G. Vergonis
Jones Day
51 Louisiana Ave. NW
Washington, DC 20001

Laura Jane Durfee
Jones Day
2727 N. Harwood
Dallas, TX 75201


                                             /s/ Kevin E. Friedl
                                             Kevin E. Friedl
                                             Counsel for Defendants
